cD    pr 1:/".1'..' '
      ki1_,I.Z.,-1 '1"s'                                                                            06/14/2022


                     IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: PR 22-0004


                                              PR 22-0004

                                                                                   JUN 1 4 2022
                                                                                 Bowen Greenwood
                                                                               Clerk of Supreme Court
                                                                                  State of Montana
     IN RE THE PETITION OF
                                                                          ORDER
     JESSICA FIX




             Jessica Fix has petitioned this Court for admission to active status in the State Bar
     of Montana after having been on inactive status since March 2021.
             IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
     Montana, Petitioner shall be adrnitted to the active practice of law in the state of
     Montana.
             IT IS FURTHER ORDERED that, within six months of the date of this Order,
     Petitioner shall subrnit to the Board of Continuing Legal Education, P.O. Box 577,
     Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
     Education to be credited to the time Petitioner was on inactive status.
            The Clerk is directed to provide copies of this Order to Petitioner and to the State
     Bar of Montana.
            DATED this /        day of June, 2022.


                                                       For the Court,




                                                                        Chief Justice